COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-10-00465-CR


KIMBERLY RENE GOODE                                                   APPELLANT

                                             V.

THE STATE OF TEXAS                                                          STATE


                                          ----------

          FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY

                                          ----------

                          MEMORANDUM OPINION1
                                          ----------

      Appellant Kimberly Rene Goode appeals her conviction for state-jail-felony

theft, contending in two related points that the evidence is insufficient to support

the trial court’s finding that she had twice been previously convicted of theft and

that the trial court erred by overruling her objection to the admission of the

State’s first four exhibits. We affirm.

                                 Background Facts

      1
       See Tex. R. App. P. 47.4.
        A Tarrant County grand jury indicted appellant for committing state-jail-

felony theft. The indictment alleged that appellant had stolen twenty-three items

of merchandise valued collectively at less than $1,500 and that she had been

convicted of theft in July 2002 and again in September 2005.2 Appellant waived

her right to a jury trial and pled not guilty.

        At the bench trial, the trial court admitted two exhibits that contained

papers from Tarrant County court files relating to theft convictions attributable to

a person with appellant’s full name.3            Although thumb prints from the prior

convictions were too illegible to associate them with appellant, the files related to

both convictions had a county identification number (CID)—a unique,

nonreusable number that the Tarrant County jail gives to a person upon being

booked there—that matched appellant’s CID.4 In addition, the exhibits contained

a defendant’s date of birth—November 25, 1981—that matched appellant’s birth

date.


        2
      The evidence at trial established the value of the twenty-three items at
$129.28.
        3
         The trial court admitted the exhibits as certified copies of public records
under rule of evidence 902(4). See Tex. R. Evid. 902(4). The exhibits contained
docket sheets, judgments, plea paperwork, and other documents that had been
filed in the previous theft cases.
        4
        Tarrant County Sheriff’s Office Deputy John Pauley took appellant’s
fingerprints on the afternoon that the trial began. Those fingerprints matched
fingerprints on a print card that is maintained by the sheriff’s office and that
contains appellant’s CID. Thus, the State established appellant’s connection to a
particular CID.


                                             2
      The trial court used the documents related to the prior theft convictions to

convict appellant of state-jail-felony theft. After hearing brief testimony during the

punishment phase of the trial, the court sentenced appellant to eighteen months’

confinement. Appellant brought this appeal.

      Sufficiency of the Evidence Regarding Appellant’s Prior Crimes

      In her two points, appellant argues that the theft convictions introduced as

exhibits at trial do ―not support the jurisdictional requirement for this case to be

prosecuted as a state jail felony because they were not affirmatively linked to

[a]ppellant.‖ Appellant presents her points together, and we will examine them

together.

      A person commits theft by unlawfully appropriating property with intent to

deprive the owner of the property. See Tex. Penal Code Ann. § 31.03(a) (West

2011). Theft is a state jail felony if the value of the property stolen is less than

$1,500 and the defendant has been previously convicted two or more times of

theft. Id. § 31.03(e)(4)(D). ―Elevating a misdemeanor theft to a felony theft by

use of previous theft convictions . . . creates a new offense and vests the district

court with jurisdiction. Previous theft convictions that elevate misdemeanors to

felonies are jurisdictional elements of the offense alleged.‖ Moore v. State, 916
S.W.2d 537, 539 (Tex. App.—Dallas 1995, no pet.) (citation omitted).

      In our due-process review of the sufficiency of the evidence to support a

conviction, we view all of the evidence in the light most favorable to the

prosecution to determine whether any rational trier of fact could have found the


                                          3
essential elements of the crime beyond a reasonable doubt. Jackson v. Virginia,

443 U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979); Clayton v. State, 235 S.W.3d
772, 778 (Tex. Crim. App. 2007).          Where proof of a prior conviction is a

jurisdictional element, the fact of the prior conviction, including the identity of the

accused, must be proven beyond a reasonable doubt. See Zimmer v. State, 989
S.W.2d 48, 50 (Tex. App.—San Antonio 1998, pet. ref’d) (applying the Jackson

standard to a sufficiency review of prior offenses that were jurisdictional elements

of the crime at issue).

      To establish that a defendant has been convicted of a prior offense, the

State must prove beyond a reasonable doubt that (1) a prior conviction exists,

and (2) the defendant is linked to that conviction. Flowers v. State, 220 S.W.3d
919, 921 (Tex. Crim. App. 2007); Beck v. State, 719 S.W.2d 205, 210 (Tex. Crim.

App. 1986) (―It is incumbent on the State to go forward and show by independent

evidence that the defendant is the person so previously convicted.‖); see also

Timberlake v. State, 711 S.W.2d 50, 52 (Tex. Crim. App. 1986) (―[T]he facts of

each case must contain reliable evidence showing that the defendant had been

previously convicted of the offense for which evidence is offered.‖). These two

elements may be established by certified copies of a judgment and a sentence,

including fingerprints, supported by expert testimony identifying them as identical

with known prints of the defendant. See Vessels v. State, 432 S.W.2d 108, 117

(Tex. Crim. App. 1968) (op. on reh’g). There is no required ―mode of proof,‖

however, for the two elements; the State may prove them in a number of different


                                          4
ways. Flowers, 220 S.W.3d at 921–22 (―Just as there is more than one way to

skin a cat, there is more than one way to prove a prior conviction.‖). In proving

the elements, the State may use ―[a]ny type of evidence, documentary or

testimonial.‖ Id. at 922; see Human v. State, 749 S.W.2d 832, 836 (Tex. Crim.

App. 1988). Finally, the factfinder looks at the totality of the admitted evidence to

determine whether there was a previous conviction and whether the defendant

was the person convicted. Flowers, 220 S.W.3d at 923; see Ortiz v. State, No.

02-07-00397-CR, 2008 WL 4602243, at *2 (Tex. App.—Fort Worth Oct. 16, 2008,

pet. ref’d) (mem. op., not designated for publication).

       Appellant cites Cruz v. State, No. 08-06-00294-CR, 2009 WL 475784 (Tex.

App.—El Paso Feb. 26, 2009, no pet.), to challenge the sufficiency of the linked

CIDs and the shared birth dates between appellant and the defendant from the

two prior judgments submitted by the State. But Cruz addressed the sufficiency

of uncorroborated testimony regarding whether fingerprints from a booking

packet, which was not in evidence, matched the defendant’s fingerprints. Id. at

*2.   Unlike Cruz, the State in this case relies on more than uncorroborated

testimony; the State submitted into evidence documents associated with the prior

convictions that contained a unique CID matching appellant’s CID. Appellant’s

reliance on Zimmer is similarly misplaced. See 989 S.W.2d at 52 (―We are left

only with testimony that the fingerprint on the back of a booking slip, which is not

in evidence, matches that of the defendant . . . .‖) (emphasis added).




                                         5
      Given that appellant’s unique, nonrecycled CID appeared in relation to two

Tarrant County convictions concerning a defendant with appellant’s full name

and birth date, we hold that a rational trier of fact could have found the evidence

sufficient to link appellant to the two prior judgments submitted by the State.

See Jackson, 443 U.S. at 319, 99 S. Ct. at 2789; Clayton, 235 S.W.3d at 778.

Moreover, we hold that the trial court did not err by overruling appellant’s

objection to the admission of the State’s exhibits based on the grounds that the

State failed to affirmatively link appellant to the two prior judgments. We overrule

both of appellant’s points.

                                   Conclusion

      Having overruled both of appellant’s points, we affirm the trial court’s

judgment.


                                                   TERRIE LIVINGSTON
                                                   CHIEF JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 29, 2011




                                         6